Motion to vacate order of this court entered on April 3, 1962 and to reinstate appeal granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before April 19, 1962, with notice of argument for the May 1962 Term of this court, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before May 1, 1962. Reply points, if any, are to be served and filed on or before May 7, 1962. Concur — Botein, P. J., Breitel, Rabin, McNally and Eager, JJ.